EXHIBIT 10.2


Option No. ___
JUHL ENERGY, INC.


STOCK OPTION AGREEMENT
 
THIS OPTION AGREEMENT (the “Agreement”) is entered into, effective as
of                           (the “Grant Date”), by Juhl Energy, Inc., a
Delaware corporation (the “Company”),
and                                           (the “Optionee”).
 
R E C I T A L S
 
The Company has determined to provide the Optionee with an option under the
terms of the Company’s Amended and Restated 2008 Incentive Compensation Plan, as
amended from time to time (the “Plan”).  The Plan requires that the grant of an
option be evidenced by a written agreement between the Company and the Optionee,
specifying the terms and conditions applicable to such option.  This Agreement
is intended to satisfy that requirement.  The Optionee is willing to enter into
this Agreement in consideration of the grant of the Option.  Only one Agreement
will be signed by the parties, and this Agreement as originally signed shall be
maintained with the books and records of the Company, with a copy of this
Agreement provided to Optionee.  Optionee has been provided a copy of the Plan
and encouraged to read the Plan in its entirety. All terms capitalized in this
Agreement but not otherwise defined herein have the respective meanings ascribed
to them under the Plan.  This Agreement is the grant agreement which constitutes
all the options to acquire shares agreed to be issued to Optionee.
 
NOW, THEREFORE, the Company and the Optionee covenant and agree as follows:
 
1.           GRANT OF OPTION; EXERCISABILITY CONDITIONS.
 
 
(a)
Subject to the terms of the Plan, the terms regarding “Vesting” below and the
other terms set forth below, the Company hereby grants to the Optionee the
option to acquire from the Company up to                                     
(                            ) shares of Common Stock (each individually, a
“Share,” and, collectively, the “Shares”) of the Company at the price
of                           Dollars ($                           ) per Share
(the “Option Price”; and such option sometimes referred to as the “Option” or
“Options”).  This agreement is intended to grant options that qualify as
Incentive Stock Options within the provisions of Code Section 422.

 

 
(b)
The Option shall be exercisable by Optionee only to the extent that it and the
Shares being purchased upon exercise shall have vested in accordance with
Section 2 below.

 
 
 

--------------------------------------------------------------------------------

 
 
2.           VESTING.  Options granted herein shall become, subject to the other
terms referred to herein and in the Plan, exercisable strictly in accordance
with the following schedule:


Date Exercisable
Amount Exercisable
               





 
(a)
Notwithstanding the foregoing provisions of this Section 2, the Committee may in
its sole discretion at any time after the grant of an Option accelerate vesting
of such Option in whole or in part.



 
(b)
If the Optionee’s service as an Employee, Director, or Consultant, of the
Company, an Affiliate or Subsidiary terminates for any reason, the provisions of
Section 3(b) shall govern the exercisability and lapse of Optionee’s Options,
and no further vesting shall occur following the time of termination. Optionee
acknowledges the provisions of Section 3(b) provide for certain rights in the
Company to purchase Shares held by Optionee, whether pursuant to Optionee’s
exercise of Option or otherwise.

 
3.           TERMINATION OF THE OPTION.
 
 
(a)
Unless earlier terminated in accordance with the provisions of the Plan, the
Option will terminate on [ten years following Grant Date].

 
 
(b)
Subject to the provisions of Section 2, if the Optionee’s service as an
Employee, Director or Consultant of the Company, an Affiliate or Subsidiary
terminates for any reason, the following provisions shall govern the
exercisability and lapse of Optionee’s Options, and no further vesting shall
occur following the time of termination. Optionee acknowledges the following
provisions provide for certain rights in the Company to purchase Shares held by
Optionee, whether pursuant to Optionee’s exercise of Option or otherwise.

 
 
i.
Options issued by the Company in favor of Optionee to acquire Shares of the
Company are referred to as “Options.”

 
 
ii.
In the event of termination of Optionee’s service as an Employee, Director or
Consultant of the Company by Optionee for any reason or by Company with Cause
(as defined herein), any and all Options which are not vested and exercisable at
the time of termination shall immediately lapse, expire and terminate upon such
termination by Optionee or the Company’s provision of notice of such
termination, as the case may be.

 
 
 

--------------------------------------------------------------------------------

 
 
 
iii.
In the event of termination, prior to the two year anniversary of this
Agreement, of Optionee’s service as an Employee, Director or Consultant of the
Company by Company with Cause, (A) any and all outstanding Options shall
immediately lapse, expire and terminate and (B) Shares which have been purchased
by Optionee pursuant to the exercise of a vested Option may be repurchased by
Company during the period commencing on the termination date and continuing for
a period of six (6) months thereafter, at a repurchase price equal to the amount
paid by Optionee to the Company therefor, on the terms of repurchase provided in
subsection v of this Section 3b.

 
 
iv.
However, if Optionee’s service as an Employee, Director or Consultant of the
Company hereunder is terminated following the two year anniversary of this
Agreement, whether by the Company with or without Cause, by Optionee for any
reason, or by reason of Optionee’s death or Permanent Disability, then (A) any
vested Options must be exercised with the exercise price therefor paid, each
within 90 days of the date of termination, and to the extent they are not so
exercised, such unexercised and vested Options shall lapse, expire and
terminate; and (B) Shares issued pursuant to such exercise and any other Shares
of Optionee may be repurchased by the Company, by notice provided during the
period commencing on the termination date and continuing for a period of six (6)
months thereafter, at a repurchase price equal to the Fair Market Value (as
herein defined), on the terms of repurchase provided in subsection v of this
Section 3b.

 
 
v.
The repurchase price (as prescribed in accordance with the terms of this Section
3(b) in the event of a Company repurchase of Shares) shall be paid by issuance
of a promissory note in form reasonably provided by the Company, bearing
interest at the lowest applicable federal rate on the date of the issuance of
the promissory note. Principal and interest under the note shall be payable in
equal, quarterly installments over a period of years determined by the Company’s
Board of Directors and not to exceed five (5) years (provided that in the event
that more than one-third (1/3) of the total shares of the Company are being
repurchased at any time, the period attributable to any remaining installments
shall be extended so that the total installment payments for any such shares
shall be paid over a period of seven (7) years). For example, if installments
have been paid under a note pursuant to a repurchase of Shares of the Company
from Optionee for three (3) years at the time a repurchase of shares of the
Company from another person commences, where the total of the shares repurchased
from Optionee and such other person are more than one-third (1/3) of the total
shares of the Company (if measured at the time of commencement of the repurchase
of shares in either instance), the remaining amounts payable to the Optionee
will be paid in equal installments over four (4) years and the other person
shall receive all installments over seven (7) years.

 
 
 

--------------------------------------------------------------------------------

 
 
vi.           Certain Definitions
 



(I)          “Cause” shall mean "Cause," as defined in the Optionee’s Employment
Agreement or Director's Agreement, and in the absence of such definition, Cause
shall mean, as determined by the Committee in its sole discretion, the
Optionee’s (A) material act of dishonesty with respect to the Business Entity
that employs the Optionee; (B) conviction for a felony, gross misconduct that is
likely to have a material adverse effect on the business and affairs of the
Business Entity that employs the Optionee; or (C) other misconduct, such as
excessive absenteeism or failure to comply with the rules of the Business Entity
that employs the Optionee.
 
(II)          “Fair Market Value” of such Shares shall mean the fair market
value as determined, as of the date of the Company’s election to purchase, in
good faith by the Company’s Board of Directors.
 



(III)        “Permanent Disability” shall mean the mental or physical inability
to perform satisfactorily the essential functions of Optionee’s full-time
duties, with or without a reasonable accommodation, as determined in good faith
by a physician appointed by or satisfactory to the Business Entity which employs
the Optionee which continues for one hundred and twenty (120) days (whether or
not consecutive) in any twenty-four (24) month period.
 



 
(c)
Subject to the provisions of Section 2 hereof, following Optionee’s termination,
and if no provision of Section 3 specifies a period within which vested options
must be exercised or that they lapse, expire and/or terminate, the vested
portion of the Option will remain in effect for a period of ninety (90) days
following such termination (but in no event later than the date specified in
paragraph 3(a) above), or, if such termination is on account of death or
Permanent Disability, for a period of one (1) year following such termination
(but in no event later than the date specified in paragraph 3(a) above) and if
such termination is on account of Permanent Disability and Optionee dies during
the one year period following termination, the later of such one-year period or
three (3) months after the date of such death (but in no event later than the
date specified in paragraph 3(a) above), at the end of which period, to the
extent it has not been exercised, the Option will terminate.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(d)
Notwithstanding any other provision of this Agreement to the contrary, whether
express or implied, the Committee may, in its sole discretion, by providing at
least 30 days’ prior written notice to the Optionee, elect to (i) accelerate the
date of expiration of the Option to the effective date of the Change in Control
(as such term in defined in the Plan) and (ii) require that in lieu of the
exercise of the Option, the Optionee be provided with a net payment as set forth
in this Section 3(d).  Any payments to be made to Optionee under this Section
3(d) shall be in an amount equal to the excess, if any, of (i) the Fair Market
Value of a share of Common Stock on the effective date of the Change in Control
over (ii) the exercise price per Share, multiplied by the number of Shares with
respect to which this Option is exercisable as of the effective date of such
Change in Control, less any required withholding taxes. Payments under this
Section 3(d) shall be made, in the sole discretion of the Company, (i) in cash,
(ii) in the form of the consideration being paid to holders of Shares in
connection with such Change in Control, or (iii) any combination of the
foregoing.

 
4.            EXERCISE OF THE OPTION. Subject to the other provisions of this
Agreement, the Option shall only be exercisable to the extent vested.  In order
to exercise the Option as to the portions of the Option which have vested, the
Optionee must do the following:
 
 
(a)
deliver to the Company a written notice, in the form attached as Exhibit A
hereto, specifying the number of Shares for which the Option is being exercised;

 
 
(b)
deliver to the Company the consideration to be paid for the Shares to be issued
upon exercise of an Option or portion thereof. The consideration may consist of
one or more of the following:  (i) cash or equivalent, (ii) promissory note (if
permitted by the Committee or the Plan), (iii) any combination of the foregoing
methods of payment as permitted by the Committee, or (v) such other
consideration and method of payment for the issuance of Shares to the extent
permitted under applicable laws and approved by the Committee; and

 
 
(c)
execute and deliver to the Company any other documents reasonably required from
time to time by the Committee in order to effect compliance with the Securities
Act of 1933, as amended (the “1933 Act”), applicable state securities laws, or
any other applicable law, rule or regulation.

 
5.             DELIVERY OF SHARE CERTIFICATE.  As soon as practicable after the
Option has been duly exercised and the Optionee has complied with the provisions
of Section 4 hereof, the Company shall provide for the benefit of the Optionee a
certificate for the Shares for which the Option was duly exercised, the original
of which certificate shall be maintained with the books and records of the
Company and held for the benefit of the Optionee, with a copy thereof provided
to Optionee. Following the expiration of any repurchase rights held by the
Company pursuant to Section 3, the Company shall deliver to the Optionee a
certificate for any Shares which have not been repurchased by the Company.
 
6.             NONTRANSFERABILITY.  Options may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent and distribution and may be exercised, during the lifetime
of the Optionee for the periods prescribed herein, only by the Optionee (or in
the case of death of Optionee, by Optionee’s legal representative in accordance
herewith). Additionally, the Shares purchased pursuant to the Options have not
been registered under applicable securities laws, and, as such, are subject to
further restrictions on transfer.
 
 
 

--------------------------------------------------------------------------------

 
 
7.             REPRESENTATIONS AND WARRANTIES OF THE OPTIONEE.  By executing
this Agreement, the Optionee accepts the Option and represents and warrants to
the Company and covenants and agrees with the Company as follows:
 
 
(a)
The Optionee agrees to comply with and be bound by all of the provisions of the
Plan and this Agreement. The Optionee acknowledges receipt of a copy of the
Plan, an understanding of its terms, and the opportunity to discuss those terms
with an appropriate representative of the Company.

 
 
(b)
The Optionee recognizes, agrees and acknowledges that no registration statement
under the 1933 Act, or under any state securities laws, has been filed with
respect to the Option or any Shares that may be acquired upon exercise of the
Option, the Company is not required to and has no present intention of preparing
and filing such a registration statement.  Accordingly, Shares acquired pursuant
to the Option may be required to be held indefinitely.

 
 
(c)
The Optionee represents and warrants that the Option and any Shares acquired
upon exercise of the Option will be acquired and held by the Optionee for the
Optionee’s own account, for investment purposes only, and not with a view
towards the distribution or public offering thereof nor with any present
intention of reselling or distributing the same at any particular future time.

 
 
(d)
The Optionee agrees not to sell, transfer or otherwise dispose of any Shares
that may be acquired upon exercise of the Option unless (i) there is in effect a
registration statement under the 1933 Act covering the proposed disposition and
compliance with governing state securities laws, (ii) the Optionee delivers to
the Company, at the Optionee’s expense, a “no-action” letter or similar
interpretative opinion, satisfactory in form and substance to the Company, from
the staff of each appropriate securities agency, to the effect that such shares
may be disposed of by the Optionee in the manner proposed, or (iii) the Optionee
delivers to the Company, at the Optionee’s expense, a legal opinion,
satisfactory in form and substance to the Company, of legal counsel designated
by the Optionee and satisfactory to the Company, to the effect that the proposed
disposition is exempt from registration under the 1933 Act and governing state
securities laws.

 
 
(e)
The Optionee acknowledges and consents to the appearance of a restrictive
legend, referring to the transfer and other restrictions imposed by the Plan or
this Agreement, on each certificate representing Shares issued upon exercise of
the Option.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(f)
The Optionee agrees not to sell, transfer or otherwise dispose of the Option or
any Shares acquired upon exercise of the Option, except as specifically
permitted by this Agreement, any applicable other agreement with the Company and
any applicable securities laws. Optionee acknowledges that he, she or it bears
sole responsibility for consulting with his, her or its own legal and tax
advisors regarding ownership of Shares, and the Company undertakes no
responsibility to do so.

 
8.            NO RIGHT TO EMPLOYMENT OR ENGAGEMENT.  Nothing contained in this
Agreement shall confer or be construed to confer on the Optionee any right to
continue in the employ or service of the Company or interfere in any way with
the right of the Company to terminate the Optionee’s employment or engagement
with the Company at any time, with or without cause (subject, however, to the
provisions of any written employment, consulting or advisor agreement between
the Optionee and the Company).
 
9.            RIGHTS AS STOCKHOLDER.  The Optionee will have no rights as a
stockholder of the Company on account of the Option or on account of Shares to
be acquired upon exercise of the Option (but with respect to which no
certificates have been issued for the benefit of the Optionee).
 
10.          TAX WITHHOLDING.  As a condition to the exercise of any Option, the
Optionee shall pay, or make arrangements satisfactory to the Committee for
payment to the Company of, all federal, state and local income, employment and
other taxes, if any, required to be withheld by the Company in connection with
the exercise of the Option.
 
11.          FURTHER ASSURANCES.  The Optionee agrees from time to time to
execute such additional documents as the Company may reasonably require in order
to effectuate the purposes of the Plan and this Agreement.
 
12.          BINDING EFFECT.  This Agreement shall bind and inure to the benefit
of the successors, assigns, transferees, agents, personal representatives, heirs
and legatees of the respective parties.
 
13.          ENTIRE AGREEMENT; MODIFICATIONS.  This Agreement and the Plan
constitute the entire agreement and understanding between the Company and the
Optionee regarding the option granted hereunder and supersede any prior
discussions with respect to such subject matter that is not evidenced by a
written, executed and separate award agreement. No modification of the Option or
this Agreement, or waiver of any provision of this Agreement, shall be valid
unless in writing and duly executed by the Company and the Optionee.  The
failure of any party to enforce any of that party’s rights against the other
party for breach of any of the terms of this Agreement shall not be construed as
a waiver of such rights as to any continued or subsequent breach.
 
14.          GOVERNING LAW.  This Agreement shall be governed by the internal
laws, and not the laws of conflict of laws, of the State of Delaware.  This
Agreement is in all respects intended by each party hereto to be deemed and
construed to have been jointly prepared by the parties and the parties hereby
expressly agree that any uncertainty or ambiguity existing herein shall not be
interpreted against either of them.
 
 
 

--------------------------------------------------------------------------------

 
 
15.           ARBITRATION OF DISPUTES. All controversies or claims that may
arise between the Participant and the Company in connection with this Agreement
or the Plan shall be settled by arbitration. The arbitration shall be held in
the State of Illinois, and administered by the American Arbitration Association
under its Commercial Arbitration Rules, applying Delaware law, except to the
extent such law is preempted by ERISA, all pursuant to the provisions of the
Plan.
 
16.           PLAN CONTROLS. The Options shall be subject to and governed by the
provisions of the Plan. All determinations and interpretations of the Plan made
by the Committee shall be final and conclusive.
 
17.           ADJUSTMENTS.  In the event of any change in corporate
capitalization such as a stock split or dividend or any partial or complete
liquidation of the Company, such adjustment shall be made in the number and
class of Shares which may be delivered hereunder, or in the number and class of
and/or price of Shares underlying the outstanding Options, as may be determined
to be appropriate and equitable by the Committee, in its sole discretion, to
prevent dilution or enlargement of rights; provided, however, that the number of
Shares subject to any Option shall always be a whole number.
 
18.           PARTICIPANT RESPONSIBLE FOR TAXES AND PENALTIES.  To the extent
applicable, it is intended that this Agreement and the Plan comply with the
provisions of Section 409A of the Code. This Agreement and the Plan shall be
administered in a manner consistent with this intent, and any provision that
would cause the Agreement or the Plan to fail to satisfy Section 409A of the
Code shall have no force and effect until amended to comply with Section 409A of
the Code (which amendment may be retroactive to the extent permitted by Section
409A of the Code and may be made by the Company without the consent of
Optionee).  Notwithstanding the foregoing, the Company shall not be obligated to
guarantee any particular tax result for Optionee, including without limitation,
as relates to any income attributable to the difference, if any, between the
Option Price and the fair market value of the Option, or taxes or penalties as
may be imposed by application of Section 409A of the Code, and Optionee shall be
responsible for any taxes and penalties imposed by any taxing authority on
Optionee in connection with this Agreement.
 
19.           OPTIONEE RESPONSIBLE FOR SECTION 83(b) ELECTION.  The Optionee
understands that Section 83 of the Internal Revenue Code of 1986, as amended
(the "Code"), taxes as ordinary income the difference between the amount paid
for the Shares and the fair market value of the Shares as of the date any
restrictions on the Shares lapse. The Optionee further understands that the
income tax laws of Optionee’s state of residence may contain provisions similar
to Section 83.
 
OPTIONEE ACKNOWLEDGES THAT IT IS OPTIONEE'S SOLE RESPONSIBILITY AND NOT THE
COMPANY'S TO FILE TIMELY AN ELECTION UNDER INTERNAL REVENUE CODE SECTION 83(b)
AND UNDER ANY CORRESPONDING PROVISIONS OF STATE TAX LAW, EVEN IF OPTIONEE
REQUESTS THE COMPANY OR ITS REPRESENTATIVES MAKE THIS FILING ON THE OPTIONEE'S
BEHALF.  OPTIONEE SHOULD CONSULT OPTIONEE’S OWN TAX ADVISOR AS TO THE TAX
CONSEQUENCES OF THIS AWARD.  IRS RULES AND GUIDANCE MAY CHANGE.
 
 
 

--------------------------------------------------------------------------------

 
 
20.           POWER OF ATTORNEY.  In the event of an election to purchase Shares
by the Company pursuant to the repurchase rights set forth in this Agreement or
in any other agreement entered into by Company and Optionee, Optionee hereby
grants and appoints each director or officer of the Company with full power of
substitution, as his, her or its true and lawful attorney-in-fact, with full
power and authority in his, her or its name, place and stead to execute,
acknowledge, deliver, swear to, file and record at the appropriate public or
private offices such documents, instruments and conveyances as may be necessary
or appropriate to effect exercise of a duly exercised repurchase right in
accordance with the terms hereof, or to acknowledge and agree to such amendment.
The authority granted by this Section 20 is a special power of attorney coupled
with an interest, is irrevocable, and shall not be affected by the subsequent
incapacity or disability of Optionee, may be exercised by a signature for
Optionee, and shall survive the transfer by  Optionee of the whole or any
portion of his, her or its Shares.
 
21.           COMPLIANCE WITH SECTION 280G OF THE CODE.  The Company intends
that Optionee shall not receive any excess parachute payment as defined under
Code Section 280G. Accordingly, in the event that the amounts due hereunder and
otherwise payable to Optionee would cause the limitations under Code Section
280G(b)(2)(A)(ii) to be exceeded, then any proceeds paid hereunder on account of
a Change of Control, in the absence of an agreement to the contrary as may be
authorized by the Committee, would be reduced to an amount equal to one dollar
less than the applicable limit under Code Section
280G(b)(2)(A)(ii).  Notwithstanding the foregoing provisions of this Section 21,
such provisions shall not apply provided that Optionee shall be responsible for
and pay any and all taxes (including, without limitation, Company’s portion of
FICA and OASDI and other employment taxes and any tax or penalty of any nature
arising from excess parachute payments) and penalties, if any, arising out of
exercise of the Option hereunder.
 
22.           JURY WAIVER.  THE OPTIONEE AND THE COMPANY HEREBY VOLUNTARILY,
KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN THE PARTIES ARISING OUT OF OR IN ANY WAY RELATED TO THIS
DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE COMPANY TO PROVIDE THE
OPTIONEE WITH THE RIGHTS DESCRIBED HEREIN.
 
23.           COMPLIANCE WITH APPLICABLE LAWS. THE COMPANY’S OBLIGATION TO ISSUE
SHARES UPON EXERCISE OF THE OPTIONS IS EXPRESSLY CONDITIONED UPON THE COMPLETION
BY THE COMPANY OF ANY REGISTRATION OR OTHER QUALIFICATION OF SUCH SHARES UNDER
ANY STATE AND/OR FEDERAL LAW OR RULINGS OR REGULATIONS OF ANY GOVERNMENTAL
REGULATORY BODY, OR THE MAKING OF SUCH INVESTMENT REPRESENTATIONS OR OTHER
REPRESENTATIONS AND UNDERTAKINGS BY THE OPTIONEE OR ANY PERSON ENTITLED TO
EXERCISE THE OPTION IN ORDER TO COMPLY WITH THE REQUIREMENTS OF ANY EXEMPTION
FROM ANY SUCH REGISTRATION OR OTHER QUALIFICATION OF SUCH SHARES WHICH THE
COMMITTEE SHALL, IN ITS SOLE DISCRETION, DEEM NECESSARY OR ADVISABLE. SUCH
REQUIRED REPRESENTATIONS AND UNDERTAKINGS MAY INCLUDE REPRESENTATIONS AND
AGREEMENTS THAT THE OPTIONEE OR ANY PERSON ENTITLED TO EXERCISE THE OPTION (i)
IS NOT PURCHASING SUCH SHARES FOR DISTRIBUTION AND (ii) AGREES TO HAVE PLACED
UPON THE FACE AND REVERSE OF ANY CERTIFICATES A LEGEND SETTING FORTH ANY
REPRESENTATIONS AND UNDERTAKINGS WHICH HAVE BEEN GIVEN TO THE COMMITTEE OR A
REFERENCE THERETO.
 
 
(Signature Page Follows)
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


Juhl Energy, Inc.




By                                                                   
Its:                                                                  


OPTIONEE:




                                                                       


NOTE: The original executed Agreement shall be held by the Company, with a copy
thereof provided to Optionee
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF NOTICE OF EXERCISE OF OPTION
(Attachment to Option Agreement)
 
To:           Juhl Energy, Inc. (the “Company”)




The undersigned holds Option Number          (the “Option”), represented by a
Option Agreement dated effective as of                                      
(the “Agreement”), granted to the undersigned.  The undersigned hereby exercises
the Option and hereby elects to:
 
[check one box]
 
 
o
Purchase                                Shares of the Company (the “Shares”),
pursuant to the Option.  This notice is accompanied by full payment of the
Option Price for the Shares in cash or by check or in another manner permitted
by the Agreement.

 
 
o
Surrender the right to purchase                                  Shares upon
exercise of the Option and receive                               Shares by
reason of a “cashless” exercise pursuant to the Agreement if permitted by the
Committee.  [THIS METHOD OF EXERCISE IS ONLY AVAILABLE WITH ADVANCE COMMITTEE
APPROVAL]

 
The undersigned has also paid, or made arrangements satisfactory to the
Company’s Board of Directors for payment of, all federal, state and local taxes,
if any, required to be withheld by the Company in connection with the exercise
of the Option.
 
The undersigned reaffirms, as of the date hereof, each of the representations,
warranties, agreements, acknowledgments and understandings of the undersigned
contained in the Agreement.
 
Date:                               , 20      .


                                                                       
 